Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This action is in response to the Amendment filed on 01/05/2022.
Claims 1-4, 6-16 and 18-20 are under examination.
 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tolson et al. (US 2006/0059117 A1) and Adams et al. (US 2015/0358306 A1).
Regarding claim 1, Tolson et al. discloses: A method of providing security for an application [abs, “System and method provides a mechanism to control access to a data object and to the data within the object”], comprising: receiving, by a computer system, a request from an operator to use an application to perform an operation using information [abs, “When a user invokes an interface in order to request the performance of an operation on the policy managed object or the payload”, par. 0082, “In a block 602, a request to perform an operation on an object is received”]; in response to receiving the request, determining, by the computer system, an operator identity assurance level of the operator [par. 0065, “The policy 302 gets the requesting user's security level”]; in response to receiving the request, determining, by the computer system, characteristics of the operation using the information;  [par. 0011, “the policy managed objects have the characteristics described above with regard to the foregoing embodiments”, par, 0013, “The execution context of any of the foregoing embodiments is optionally configured to recognize lifecycle occurrences that happen to the policy managed objects. Such lifecycle occurrences include, for example, object connection, object activation, object serialization, object copy, object delete, and other lifecycle occurrences. In response to a lifecycle occurrence, the execution context notifies all objects accessible to the execution context that the lifecycle occurence has happened, and the objects preferably respond to this notification according to each object's programming. Policy managed objects preferably, therefore, are programmed to execute their policies on the basis of such notifications. For example, a policy can be programmed to execute on object activation, and if approprite conditions are not met, to refuse to complete activation”,  par. 0082, “the request is received by an execution context. Preferably, the request is received in accordance with a well-defined interface of the object. In a block 604, an appropriate lifecycle occurrence method is invoked. Preferably, the lifecycle occurrence method is invoked by the execution context when the execution context determines that a lifecycle occurrence has happened to the object. In a block 606 policies corresponding to the lifecycle occurrence are executed”, par. 0065, “a highly sensitive document may be marked with a security level of 10, meaning, for example "executives eyes only," while a document that can safely be released to the public may be marked with a security level of 0, meaning, for example, "freely distributable."... The policy 302 then gets the required security level associated with the object that the user is attempting to access”]; determining, by the computer system, an operation assurance level for the operation based on the characteristics of the operation using the sensitivity level of the information [par. 0065, “a highly sensitive document may be marked with a security level of 10, meaning, for example "executives eyes only," while a document that can safely be released to the public may be marked with a security level of 0, meaning, for example, "freely distributable."... The policy 302 then gets the required security level associated with the object that the user is attempting to access”]; determining, by the computer system, whether the operator identity assurance level of the operator satisfies the operation assurance level for the operation [par. 0065, “The policy 302 then compares the user's security level to the required security level”]; and in response to a determination that the operator identity assurance level of the operator satisfies the operation assurance level for the operation, allowing, by the computer system, the operator to use the application to perform the operation using the information [par. 0065, “If the policy 302 determines that the user's security level is greater than or equal to the required security level, the policy 302 is okay”, fig. 6, par. 0082, “If the policies are okay, the process 600 proceeds to a block 612, in which the requested operation on the object is performed”].
Tolson et al. does not explicitly discloses determining, by the computer system, a sensitivity level of the information by identifying data sensitivities of the request based on 
However, Adams et al. teaches determining, by the computer system, a sensitivity level of the information by identifying data sensitivities of the request based on contents of message in the request and data sensitivities of contents of message in response to the request, wherein the request is provided by the application performing the operation [par. 0036, “security device 230 may determine a communication channel based on a stored preference, a type of request (e.g., a login request, a transaction request, etc.), a sensitivity level of the request (e.g., a type of information requested)”, par. 0041, “the user may attempt to log into a banking website (e.g., a less sensitive interaction), and security device 230 may send an email message with a validation code to the user's email address. Then, the user may attempt to transfer money from the user's bank account (e.g., a more sensitive interaction), and security device 230 may send an SMS message with a validation challenge (e.g., a security question) to the user's phone. In this way, the difficulty of validation may depend upon the sensitivity level of a user interaction (e.g., a type of transaction requested, a type of information requested, etc.). In other words, security device 230 may treat a more sensitive interaction using a more difficult validation technique than a less sensitive interaction”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Adams et al. into the teaching of Tolson et al. with the motivation such that security device may treat a more sensitive interaction using a more difficult validation technique than a less sensitive interaction as taught by Adams et al. [Adams et al.: par. 0041].
Regarding claim 13, it recites limitations similar to claim 1. The reason for the rejection of claim 1 is incorporated herein.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tolson et al. (US 2006/0059117 A1) and Adams et al. (US 2015/0358306 A1) as applied to claims 1 and 13 above, and further in view of Grant et al. (US 2018/0007053 A1).
Regarding claim 2, the rejection of claim 1 is incorporated.
Tolson et al. discloses the operator identity assurance level of the operator.
Tolson et al. does not explicitly disclose the operator identity assurance level of the operator is based on a role of the operator.
However Grant et al. teaches the operator identity assurance level of the operator is based on a role of the operator [par. 0015, “based on the requestor's associations and other characteristic information, such as role”, par. 0078, “only users having management level security access or higher should be allowed to access the media content M1… only managers are listed on the ACL for the media content M1 and the access logs indicate that users that have less than manager level security access have been denied access to the media content M1”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Grant et al. into the teaching of Tolson et al. and Adams et al. with the motivation for implementing a cognitive access control wherein the mechanisms compare elements of the context for the resource with elements of the requestor profile, generate a decision as to whether to grant or deny the [Grant et al.: abs.].
Regarding claim 14, it recites limitations similar to claim 2. The reason for the rejection of claim 2 is incorporated herein.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tolson et al. (US 2006/0059117 A1) and Adams et al. (US 2015/0358306 A1) as applied to claims 1 and 13 above, and further in view of Prokopi et al. (US 2015/0365423 A1).
Regarding claim 3, the rejection of claim 1 is incorporated.
Tolson et al. discloses the operator identity assurance level of the operator.
Tolson et al. does not explicitly disclose receiving, by the computer system, credential information for identifying the operator; and determining, by the computer system, the operator identity assurance level of the operator using the credential information.
However Prokopi et al. teaches receiving, by the computer system, credential information for identifying the operator; and determining, by the computer system, the operator identity assurance level of the operator using the credential information [par. 0092, “a digital security system may have a low-security-level access protocol which allows a user to employ saved password data during a procedure that grants the user access to a resource, and also have a high-security-level access protocol that does not allow the user to employ the saved password data (instead requiring the user to manually input the password). As another example, a digital security system may have a low-security-level access protocol which requires the user to authenticate himself using one authentication factor (e.g. a password) and a high-security-level access protocol which requires multi-factor authentication (e.g. a password and possession of a particular device)”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Prokopi et al. into the teaching of Tolson et al. with the motivation such that the high- and low-security level access protocols can be set differently depending on the application as taught by Prokopi et al. [Prokopi et al.: par. 0092].
Regarding claim 15, it recites limitations similar to claim 3. The reason for the rejection of claim 3 is incorporated herein.

Claims 4, 7, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tolson et al. (US 2006/0059117 A1) and Adams et al. (US 2015/0358306 A1) as applied to claims 1 and 13 above, and further in view of Flyntz (US 2004/0015701 A1).
Regarding claim 4, the rejection of claim 1 is incorporated.
Tolson et al. discloses determining the operation assurance level for the operation.  
Tolson et al. does not explicitly disclose determining the operation assurance level for the operation comprises: using the characteristics of the operation using the information to classify the operation into a use case profile; and assigning a required operation assurance level for the use case profile as the operation assurance level for the operation. 
However Flyntz teaches determining the operation assurance level for the operation comprises: using the characteristics of the operation using the information to classify the operation into a use case profile; and assigning a required operation assurance level for the use  [par. 0008, “Combinations of fields could be used to generate a label or a combination of label a classification label and category label that identifies more complex access requirements based on several attributes such as security classification and ownership access rights”, par. 0009, “The Label Server will compare the user label with the data label to determine if the accessed data can be transmitted to the client terminal or if access is terminated. This comparison process will compare both the security level label and the data category label of the data with the security clearance level label and data category access rights label portion of the user label. For access to be granted the security clearance level label must be equal to or exceed the security level label of the data and/or the data category access rights label must exactly match the data category label of the data”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Flyntz into the teaching of Tolson et al. with the motivation to provide a transparent client-server access control system for controlling network access to a legacy database with multiple security level/category access requirements based on a remote users access rights and the access requirements or security attributes of the stored data as taught by Flyntz [Flyntz: par. 0010].
Regarding claim 7, the rejection of claim 1 is incorporated.
Tolson et al. discloses determining the operation assurance level for the operation.  
Tolson et al. does not explicitly disclose determining the characteristics of the operation comprises determining an owner of the information. 
 [par. 0008, “data that is stored in a Federal Government Database that is owned by a private company is generally assigned a CAGE Code that identifies the company and possibly the subdivision that has the data ownership rights. This Cage Code can be used to generate a label that identifies access requirements based on the data ownership access rights of the company. Combinations of fields could be used to generate a label or a combination of label a classification label and category label that identifies more complex access requirements based on several attributes such as security classification and ownership access rights”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Flyntz into the teaching of Tolson et al. with the motivation to provide a transparent client-server access control system for controlling network access to a legacy database with multiple security level/category access requirements based on a remote users access rights and the access requirements or security attributes of the stored data as taught by Flyntz [Flyntz: par. 0010].
Regarding claim 16, it recites limitations similar to claim 4. The reason for the rejection of claim 4 is incorporated herein.
Regarding claim 19, it recites limitations similar to claim 7. The reason for the rejection of claim 7 is incorporated herein.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tolson et al. (US 2006/0059117 A1) and Adams et al. (US 2015/0358306 A1) as applied to claims 1 and 13 above, and further in view of Kuhn (US 6,023,765 A).
Regarding claim 6, the rejection of claim 1 is incorporated.
Tolson et al. discloses determining the operation assurance level for the operation.  
Tolson et al. does not explicitly disclose determining the characteristics of the operation comprises determining how the information will be used by the operation. 
However Kuhn teaches determining the characteristics of the operation comprises determining how the information will be used by the operation [col. 2, lines 45-49, “Various types of privilege can be conveniently organized as a function of role assignments. For example, "doctor" membership may allow the user the privilege to read from or write to a pharmacy record, while "pharmacist" may only allow reading therefrom”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Kuhn into the teaching of Tolson et al. with the motivation for establishing a relationship between privileges within the RBAC system and pairs of levels and compartments within the MLS system as taught by Kuhn [Kuhn: abs.].
Regarding claim 18, it recites limitations similar to claim 6. The reason for the rejection of claim 6 is incorporated herein.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tolson et al. (US 2006/0059117 A1), Adams et al. (US 2015/0358306 A1) and Flyntz (US 2004/0015701  as applied to claims 4, 7, 16 and 19 above, and further in view of Peng (US 2016/0132686 A1).
Regarding claim 8, the rejection of claim 7 is incorporated.
Flyntz teaches determining the characteristics of the operation comprises determining an owner of the information.  
Tolson et al. and Flytz do not explicitly disclose determining the characteristics of the operation comprises determining a relationship between the operator and the owner of the information. 
However Peng teaches determining the characteristics of the operation comprises determining a relationship between the operator and the owner of the information [par. 0037, “Permission judgment module 105 and/or arbitrator 130 may, as noted, seek relationship information. This relationship may include the relationship of the user requesting access to the data and the owner or subject of the data. For example, relationship information may include organizational data that defines user 102A as a manager of the individual or as a subject of the da”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Peng into the teaching of Tolson et al. and Flytz with the motivation such that the relationship information may be used by permission judgment module 105 to calculate the attributes of the user visitor making the data request and/or the owner (or subject of) the data. The attributes can then be used to query use case database to determine whether an approved use case allows the data access as taught by Peng [Peng: par. 0037].
Regarding claim 20, it recites limitations similar to claim 8. The reason for the rejection of claim 8 is incorporated herein.

Claims 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tolson et al. (US 2006/0059117 A1), Adams et al. (US 2015/0358306 A1), Kuhn (US 6,023,765 A), Flyntz (US 2004/0015701 A1)  and Peng (US 2016/0132686 A1).
Regarding claim 9, Tolson et al. discloses A method of providing security for an application, comprising: receiving, by a computer system, a request from an operator to use an application to perform an operation using information [abs, “When a user invokes an interface in order to request the performance of an operation on the policy managed object or the payload”, par. 0082, “In a block 602, a request to perform an operation on an object is received”]; in response to receiving the request, determining, by the computer system, an operator identity assurance level of the operator [par. 0065, “The policy 302 gets the requesting user's security level”]; in response to receiving the request, determining, by the computer system, characteristics of the operation using the information [par. 0011, “the policy managed objects have the characteristics described above with regard to the foregoing embodiments”, par, 0013, “The execution context of any of the foregoing embodiments is optionally configured to recognize lifecycle occurrences that happen to the policy managed objects. Such lifecycle occurrences include, for example, object connection, object activation, object serialization, object copy, object delete, and other lifecycle occurrences. In response to a lifecycle occurrence, the execution context notifies all objects accessible to the execution context that the lifecycle occurence has happened, and the objects preferably respond to this notification according to each object's programming. Policy managed objects preferably, therefore, are programmed to execute their policies on the basis of such notifications. For example, a policy can be programmed to execute on object activation, and if approprite conditions are not met, to refuse to complete activation”,  par. 0082, “the request is received by an execution context. Preferably, the request is received in accordance with a well-defined interface of the object. In a block 604, an appropriate lifecycle occurrence method is invoked. Preferably, the lifecycle occurrence method is invoked by the execution context when the execution context determines that a lifecycle occurrence has happened to the object. In a block 606 policies corresponding to the lifecycle occurrence are executed”, par. 0065, “a highly sensitive document may be marked with a security level of 10, meaning, for example "executives eyes only," while a document that can safely be released to the public may be marked with a security level of 0, meaning, for example, "freely distributable."... The policy 302 then gets the required security level associated with the object that the user is attempting to access”], wherein the characteristics of the operation comprise: a sensitivity level of the information [par. 0065, “This policy 302 can be used to protect highly sensitive documents and other data by marking the data with a high security level. Thus, a highly sensitive document may be marked with a security level of 10”]; determining, by the computer system, an operation assurance level for the operation based on the characteristics of the operation using the information[par. 0065, “a highly sensitive document may be marked with a security level of 10, meaning, for example "executives eyes only," while a document that can safely be released to the public may be marked with a security level of 0, meaning, for example, "freely distributable."... The policy 302 then gets the required security level associated with the object that the user is attempting to access”]; determining, by the computer system, whether the operator identity assurance level of the operator satisfies the operation assurance level for the operation [par. 0065, “The policy 302 then compares the user's security level to the required security level”]; and in response to a determination that the operator identity assurance level of the operator satisfies the operation assurance level for the operation, allowing, by the computer system, the operator to use the application to perform the operation using the information [par. 0065, “If the policy 302 determines that the user's security level is greater than or equal to the required security level, the policy 302 is okay”, fig. 6, par. 0082, “If the policies are okay, the process 600 proceeds to a block 612, in which the requested operation on the object is performed”].
Tolson et al. does not explicitly discloses determining, by the computer system, a sensitivity level of the information by identifying data sensitivities of the request based on contents of message in the request and data sensitivities of contents of message in response to the request, wherein the request is provided by the application performing the operation.
However, Adams et al. teaches determining, by the computer system, a sensitivity level of the information by identifying data sensitivities of the request based on contents of message in the request and data sensitivities of contents of message in response to the request, wherein the request is provided by the application performing the operation [par. 0036, “security device 230 may determine a communication channel based on a stored preference, a type of request (e.g., a login request, a transaction request, etc.), a sensitivity level of the request (e.g., a type of information requested)”, par. 0041, “the user may attempt to log into a banking website (e.g., a less sensitive interaction), and security device 230 may send an email message with a validation code to the user's email address. Then, the user may attempt to transfer money from the user's bank account (e.g., a more sensitive interaction), and security device 230 may send an SMS message with a validation challenge (e.g., a security question) to the user's phone. In this way, the difficulty of validation may depend upon the sensitivity level of a user interaction (e.g., a type of transaction requested, a type of information requested, etc.). In other words, security device 230 may treat a more sensitive interaction using a more difficult validation technique than a less sensitive interaction”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Adams et al. into the teaching of Tolson et al. with the motivation such that security device may treat a more sensitive interaction using a more difficult validation technique than a less sensitive interaction as taught by Adams et al. [Adams et al.: par. 0041]. 
They do not explicitly disclose determining the characteristics of the operation comprises determining how the information will be used by the operation. 
However Kuhn teaches determining the characteristics of the operation comprises determining how the information will be used by the operation [col. 2, lines 45-49, “Various types of privilege can be conveniently organized as a function of role assignments. For example, "doctor" membership may allow the user the privilege to read from or write to a pharmacy record, while "pharmacist" may only allow reading therefrom”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Kuhn into the teaching of Tolson et al. and Adams et al. with the motivation for establishing a relationship between privileges  as taught by Kuhn [Kuhn: abs.].
They do not explicitly disclose determining the characteristics of the operation comprises determining an owner of the information. 
However Flyntz teaches determining the characteristics of the operation comprises determining an owner of the information [par. 0008, “data that is stored in a Federal Government Database that is owned by a private company is generally assigned a CAGE Code that identifies the company and possibly the subdivision that has the data ownership rights. This Cage Code can be used to generate a label that identifies access requirements based on the data ownership access rights of the company. Combinations of fields could be used to generate a label or a combination of label a classification label and category label that identifies more complex access requirements based on several attributes such as security classification and ownership access rights”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Flyntz into the teaching of Tolson et al., Adams et al. and Kuhn with the motivation to provide a transparent client-server access control system for controlling network access to a legacy database with multiple security level/category access requirements based on a remote users access rights and the access requirements or security attributes of the stored data as taught by Flyntz [Flyntz: par. 0010].
They do not explicitly disclose determining the characteristics of the operation comprises determining a relationship between the operator and the owner of the information. 
 [par. 0037, “Permission judgment module 105 and/or arbitrator 130 may, as noted, seek relationship information. This relationship may include the relationship of the user requesting access to the data and the owner or subject of the data. For example, relationship information may include organizational data that defines user 102A as a manager of the individual or as a subject of the data”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Peng into the teaching of Tolson et al., Adams et al., Kuhn and Flytz with the motivation such that the relationship information may be used by permission judgment module 105 to calculate the attributes of the user visitor making the data request and/or the owner (or subject of) the data. The attributes can then be used to query use case database to determine whether an approved use case allows the data access as taught by Peng [Peng: par. 0037].
Regarding claim 11, the rejection of claim 9 is incorporated.
Tolson et al. further discloses determining the sensitivity level of the information comprises determining whether the information is public information, internal use only information of an organization, confidential information, or restricted information [par. 0065, “a highly sensitive document may be marked with a security level of 10, meaning, for example "executives eyes only," while a document that can safely be released to the public may be marked with a security level of 0, meaning, for example, "freely distributable."”].
 [col. 2, lines 45-49, “Various types of privilege can be conveniently organized as a function of role assignments. For example, "doctor" membership may allow the user the privilege to read from or write to a pharmacy record, while "pharmacist" may only allow reading therefrom”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Kuhn into the teaching of Tolson et al. with the motivation for establishing a relationship between privileges within the RBAC system and pairs of levels and compartments within the MLS system as taught by Kuhn [Kuhn: abs.].
Flyntz further teaches determining the owner of the information comprises identifying an individual or an organization that owns the information [par. 0008, “data that is stored in a Federal Government Database that is owned by a private company is generally assigned a CAGE Code that identifies the company and possibly the subdivision that has the data ownership rights. This Cage Code can be used to generate a label that identifies access requirements based on the data ownership access rights of the company. Combinations of fields could be used to generate a label or a combination of label a classification label and category label that identifies more complex access requirements based on several attributes such as security classification and ownership access rights”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Flyntz into the teaching of Tolson et al. and Kuhn with the motivation to provide a transparent client-server access control system for controlling network access to a legacy database with multiple security level/category  [Flyntz: par. 0010].
Peng further teaches determining the relationship between the operator and the owner of the information comprises determining whether the operator is the individual that owns the information, an individual that does not own the information, a member of the organization, or not a member of the organization [par. 0037, “This relationship may include the relationship of the user requesting access to the data and the owner or subject of the data. For example, relationship information may include organizational data that defines user 102A as a manager of the individual or as a subject of the data. The relationship information may be defined in a variety of ways. For example, the relationships may have predetermined forms, such as manager of, report of, friend of, team member of, spouse of, partner of, child of, and/or the like”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Peng into the teaching of Tolson et al., Kuhn and Flytz with the motivation such that the relationship information may be used by permission judgment module 105 to calculate the attributes of the user visitor making the data request and/or the owner (or subject of) the data. The attributes can then be used to query use case database to determine whether an approved use case allows the data access as taught by Peng [Peng: par. 0037].
Regarding claim 12, the rejection of claim 9 is incorporated.
Flyntz further teaches determining the operation assurance level for the operation comprises: using the characteristics of the operation using the information to classify the  [par. 0008, “Combinations of fields could be used to generate a label or a combination of label a classification label and category label that identifies more complex access requirements based on several attributes such as security classification and ownership access rights”, par. 0009, “The Label Server will compare the user label with the data label to determine if the accessed data can be transmitted to the client terminal or if access is terminated. This comparison process will compare both the security level label and the data category label of the data with the security clearance level label and data category access rights label portion of the user label. For access to be granted the security clearance level label must be equal to or exceed the security level label of the data and/or the data category access rights label must exactly match the data category label of the data”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Flyntz into the teaching of Tolson et al. and Kuhn with the motivation to provide a transparent client-server access control system for controlling network access to a legacy database with multiple security level/category access requirements based on a remote users access rights and the access requirements or security attributes of the stored data as taught by Flyntz [Flyntz: par. 0010].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tolson et al. (US 2006/0059117 A1), Adams et al. (US 2015/0358306 A1), Kuhn (US 6,023,765 A), Flyntz (US  as applied to claims 9, 11 and 12 above, and further in view of Prokopi et al. (US 2015/0365423 A1).
Regarding claim 10, the rejection of claim 9 is incorporated.
Tolson et al. discloses the operator identity assurance level of the operator.
They do not explicitly disclose receiving, by the computer system, credential information for identifying the operator; and determining, by the computer system, the operator identity assurance level of the operator using the credential information.
However Prokopi et al. teaches receiving, by the computer system, credential information for identifying the operator; and determining, by the computer system, the operator identity assurance level of the operator using the credential information [par. 0092, “a digital security system may have a low-security-level access protocol which allows a user to employ saved password data during a procedure that grants the user access to a resource, and also have a high-security-level access protocol that does not allow the user to employ the saved password data (instead requiring the user to manually input the password). As another example, a digital security system may have a low-security-level access protocol which requires the user to authenticate himself using one authentication factor (e.g. a password) and a high-security-level access protocol which requires multi-factor authentication (e.g. a password and possession of a particular device)”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Prokopi et al. into the teaching of Tolson et al., Kuhn, Flytz and Peng with the motivation such that the high- and low-[Prokopi et al.: par. 0092].
 

Response to Arguments

Applicant’s arguments, filed on 01/05/2022, with respect to rejection under 35 USC § 112 for have been fully considered and the rejection has been withdrawn in view of the amendments filed on 01/05/2022. 

Applicant’s arguments, filed on 01/05/2022, with respect to rejection under 35 USC § 102/103 have been considered but are moot in view of the new ground(s) of rejection.



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
US 7039951 B1		System and method for confidence based incremental access authentication
US 20040044655 A1		Row-level security in a relational database management system

US 20040139349 A1		Method and system for secure pervasive access
US 10032326 B1		Accessing a secure region of an environment using visually identified behaviors relative to an access control device
US 20140143843 A1		SECURITY BYPASS ENVIRONMENT FOR CIRCUMVENTING A SECURITY APPLICATION IN A COMPUTING ENVIRONMENT
US 20100251360 A1		ACCESSING A PROCESSING DEVICE

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM TO 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CHIANG/Primary Examiner, Art Unit 2431